DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	According to paper filed October 13th 2022, claims 1-20 are pending for examination with a November 25th 2019 effective filing date.
	By way of the present Amendment, claims 1, 3, 10, 12, 17, and 19 are amended. No claim is added or canceled.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-4, 8, and 10-13 are rejected under 35 U.S.C. §103 as being unpatentable over Shanbhogue et al. (US 2019/0294559), hereinafter Shanbhogue, and further in view of Lyon et al. (US 2005/0273571), hereinafter Lyon.

Claim 1
“receiving, by a first processor, a first notification from an operating system (OS), wherein the first notification is associated with enabling supervisor access for the first processor, wherein the first notification instructs the first processor to monitor a data structure for an entry, wherein the entry represents a request to copy data from an application memory space to an OS memory space” Shanbhogue [0002] discloses “user/supervisor permission based faults required page table walks” and Shanbhogue [0061] discloses “when KTP, PAE, paging is enabled, long mode is enabled, and the linear address indicates a supervisor address and the access is non-supervisory, a fault is signaled” and Shanbhogue [0036] discloses “supervisory linear accesses operations include, but are not limited to, one or more linear access operations including instructions for loads, stores, cache line flushes… ”;
in said paragraphs, the “fault” functions as a “notification” as claimed and further invokes the ”supervisor mode”, which operates the “store” operation; the “store” operation inherently discloses the “copy” operation as claimed;

“wherein supervisor access enables the first processor to access the application memory space and to access the OS memory space, and wherein the request to copy the data is associated with a second processor that executes without supervisor access to the application memory space” Shanbhogue [0128] discloses a “multiprocessor system” and Shanbhogue [0061] discloses “when KTP, PAE, paging is enabled, long mode is enabled, and the linear address indicates a supervisor address and the access is non-supervisory, a fault is signaled” and Shanbhogue [0036] discloses “supervisory linear accesses operations include, but are not limited to, one or more linear access operations including instructions for loads, stores, cache line flushes… ”,
in said paragraphs, the “fault” invokes the supervisory mode and the “supervisor access” is capable of performing copying the data of supervisor address from the application memory to the operating system memory space; when a processor is in “user mode” with a supervisor address, another processor (in the multiprocessor system) in supervisor mode is then invoked;

“retrieving, by the first processor, the entry from the data structure, wherein the entry comprises a source address associated with the data in the application memory space and a destination address in the OS memory space, copying, by the first processor, the data from the source address in the application memory space to the destination address in the OS memory space ” Lyon [0074] discloses “a task stack data structure maintained by the operating system, then the operating system copies the task identifier (task ID) of task 2 into the task queue for virtual processor”; the “copy” operation inherently discloses the “source address” and “destination address” as claimed;

“responsive to copying the data from the source address to the destination address, sending, by the first processor, a second notification to the second processor to cause the second processor to perform an operation on the data at the destination address in the OS memory space, wherein the second processor executes without supervisor access to the application memory space” Shanbhogue [0128][0129] disclose “multiprocessor system 1300 … a first processor 1370 and a second processor 1380 coupled via a point-to-point interconnect 1350. … Processors 1370, 1380 may exchange information via a point-to-point (P-P) interface 1350” and Shanbhogue [0058] discloses “when the operation is a supervisory linear access, a determination of if the address used by of the received operation is in a bypass range… When the address is within the bypass range, it is allowed at 507, and regular address generation tasks continue, and the operation may be performed (for example, a physical address is generated or retrieved, and the operation (such as load, etc.) may be performed)”;

“responsive to determining that no additional entries are present in the data structure, disabling access to the application memory space for the first processor” Shanbhogue [0028][0029] teach the disabling access to application memory, “probes from the user mode program (thread) 211 should be stopped from reaching the supervisor address space 201. … an access from a supervisor mode program (thread) 213 using a linear address is allowed to supervisor address space 201, but, in general, code fetches or probes from the supervisor mode program (thread) 213 should be stopped from reaching the user address space 203”. 

Shanbhogue and Lyon disclose analogous art. However, Shanbhogue does not spell out the “retrieving entry from data structure” as recited above. It is disclosed in Lyon. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Lyon into Shanbhogue to enhance its operating system memory space management functions.

Claim 2
“monitoring the data structure for an additional request to copy additional data from an additional application memory space to an additional OS memory space; retrieving an additional entry from the data structure, wherein the additional entry comprises an additional source address associated with the additional data in the additional application memory space and an additional destination address in the additional OS memory space; and copying the data from the additional source address in the application memory space to the additional destination address in the OS memory space” Lyon [0074] discloses “the context of task 2 (e.g., the register state for the task including the instruction pointer, stack pointer, etc.) is pushed onto a task stack data structure maintained by the operating system, … When virtual processor 603 .sub.C examines its task
queue and discovers the newly assigned task… loading the instruction pointer, stack pointer…”;
	the claimed “additional request” “additional entry” etc. are construed and cited as the copy operation as recited in claim 1 that operates one more time; there are a plurality of tasks are pushed into the task stack data structure and more than one task in the task queue.

Claim 3
“responsive to determining that no additional entries are present in the data structure: terminating the monitoring of the data structure; and updating an execution state of the first processor to indicate that the first processor is in an idle state” Lyon [0074] discloses “a task stack data structure maintained by the operating system” and Lyon [0072] discloses “[w]hen a virtual processor has completed executing application-level tasks, the virtual processor executes an idle task, an activity referred to herein as ‘idling,’ until another task is assigned by the OS”.

Claim 4
“receiving a third notification to resume monitoring the data structure for requests to copy data from the application memory space to the OS memory space; enabling access to the application memory space for the first processor; and resuming the monitoring of the data structure” Shanbhogue [0002] discloses “user/supervisor permission based faults required page table walks” and Shanbhogue [0061] discloses “when KTP, PAE, paging is enabled, long mode is enabled, and the linear address indicates a supervisor address and the access is non-supervisory, a fault is signaled” and Shanbhogue [0036] discloses “supervisory linear accesses operations include, but are not limited to, one or more linear access operations including instructions for loads, stores, cache line flushes… ”.

Claim 8
“wherein the entry in the data structure further comprises a function address associated with the operation to be performed by the second processor, and wherein the second processor is to: retrieving the entry from the data structure; and performing the operation in view of the function address associated with the operation” Shanbhogue [0038] discloses “[t]he decode unit … generate as an output one or more micro-operations, micro-code entry points, microinstructions”;
the “function address” is construed and cited as “entry point” of a function.

Claims 10-13
Claims 10-13 are rejected for the rationale given for claims 1-4 respectively.

Claims 6-7 and 15-20 are rejected under 35 U.S.C. §103 as being unpatentable over Shanbhogue et al. (US 2019/0294559), hereinafter Shanbhogue, in view of Lyon et al. (US 2005/0273571), hereinafter Lyon, and further in view of McGrath et al. (US 2004/0210764), hereinafter McGrath.

Claim 6
“wherein receiving the first notification comprises: detecting an interrupt generated by an operation that writes the entry the data structure” McGrath [0039] recites “a multiprocessor implementation… one of the processors is designated as a Bootstrap processor (BSP) and the other processors are designated as
Application Processor (AP)… an INIT inter-processor interrupt (IPI) may put the Aps into a halted state”.

Claim 7
“wherein sending the second notification to the second processor comprises: sending an inter-processor interrupt
(IPI) to the second processor to cause the second processor to perform the operation on the data” McGrath [0039] recites “a multiprocessor implementation… one of the processors is designated as a Bootstrap processor (BSP) and the other processors are designated as Application Processor (AP)… an INIT inter-processor interrupt (IPI) may put the Aps into a halted state”.

Claims 15 & 16
Claims 15 and 16 are rejected for the rationale given for claims 6 and 7 respectively.
Claim 17
“responsive to copying the data from the source address to the destination address, send an inter-processor interrupt (IPI) to the second processor to cause the second processor to perform an operation on the data at the destination address in the OS memory space” McGrath [0039] recites “a multiprocessor implementation… one of the processors is designated as a Bootstrap processor (BSP) and the other processors are designated as Application Processor (AP)… an INIT inter-processor interrupt (IPI) may put the Aps into a halted state”;
Claim 17 is also rejected for the rationale given for claim 1.

Claims 18-20
Claims 18-20 are rejected for the similar rationale given for claims 2-4 respectively.

Claims 5 and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Shanbhogue et al. (US 2019/0294559), hereinafter Shanbhogue, in view of Lyon et al. (US 2005/0273571), hereinafter Lyon, and further in view of Pillilli et al. (US 2018/0349137), hereinafter Pillilli.
Claim 5
“responsive to determining that no additional entries are present in the data structure, updating an execution state of the first processor to indicate that the first processor is in a low power state” Pillilli [0064] discloses “a processor is placed into a low power mode”.

Shanbhogue, Lyon, and Pillilli disclose analogous art. However, Lyon does not spell out the “low power state” as recited above. It is disclosed in Pillilli. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Pillilli into Shanbhogue to enhance its data management functions.

Claim 14
Claim 14 is rejected for the similar rationale given for claim 5.
Claim 9 is rejected under 35 U.S.C. §103 as being unpatentable over Shanbhogue et al. (US 2019/0294559), hereinafter Shanbhogue, in view of Lyon et al. (US 2005/0273571), hereinafter Lyon, and further in view of Frey et al. (US 2011/0270943), hereinafter Frey.

Claim 9
“wherein the data comprises a networking packet, and wherein performing the operation comprises sending the networking packet to a networking device” Frey [0002] discloses “data typically need to be copied between application space and operating system kernel” and Frey [0028] discloses “the iWARP packet may be considered as the data 5 (or data packet 5). Depending on the amount of data 5 transferred from the application memory 15, there may be multiple data packets 5 created”.

	Shanbhogue, Lyon, and Frey disclose analogous art. However, Shanbhogue does not spell out the “networking data packet” as recited above. It is disclosed in Frey. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Frey into Shanbhogue to enhance its data management functions.

Response to Arguments
	Applicant's arguments filed October 13th 2022 have been fully considered but they are not persuasive.
	Applicant argues that “[o]bviousness requires that all of the claim features are taught or suggested by the combination of cited references. Applicant respectfully submits that the combination of cited references fails to teach or suggest at least the [newly amended features].” Said argument is not persuasive because the newly amended features are taught in Shanbhogue.
	The newly amended features recite disabling access to the application memory space for the first processor after finishing processing all the entries in the data structure. In other words, the newly amended features recite stopping the “enabling supervisor access” of the first processor, which is taught
in Shanbhogue [0028] and [0029].
	Further, applicant argues, with respect to claim 3, that “the Office action fails to provide any explanation of the alleged relevance of the referenced teachings to the instant claims. Conversely, Lyon has no teachings that could be reasonably interpreted as disabling access to application memory space for the first processor responsive to determining that no additional entries are present in the data structure.” Said argument is not persuasive because the claimed feature is taught in Lyon.
In Lyon [0072], the claimed “idle state” is spelled out, “[w]hen a virtual processor has completed executing application-level tasks, the virtual processor executes an idle task, an activity referred to herein as ‘idling,’ until another task is assigned by the OS”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175